El Juez Asociado Señor Rivera García
emitió la opinión del Tribunal.
En esta ocasión nos corresponde determinar si una parte correctamente notificada por el Estado sobre la con-fiscación de una propiedad puede reclamar la nulidad del proceso confiscatorio basado en la falta de notificación a otra parte que la Ley Uniforme de Confiscaciones de 2011 expresamente dispone que el Estado tiene que notificar.(1) *641Luego de analizar el derecho aplicable, contestamos afirmativamente.
La notificación a todas las partes que exige el Art. 13 de la Ley Núm. 119-2011 es un requisito intrínseco para la validez y corrección inicial de la confiscación, por lo que su incumplimiento acarrea la nulidad del proceso. Siendo así, resolvemos que se trata de un planteamiento que puede ser traído ante la consideración del Tribunal por cualquier parte con legitimación activa para presentar una demanda de impugnación de confiscación.
A continuación exponemos los hechos pertinentes que originaron la controversia que hoy atendemos.
i—I
El 21 de octubre de 2010, el Estado confiscó un vehículo de motor registrado a nombre del Sr. Freddy A. Sepúlveda Ruiz (señor Sepúlveda Ruiz) por presunta violación a va-rias disposiciones de la Ley de Armas de Puerto Rico y de la Ley de Sustancias Controladas. (2) Al momento de la con-fiscación, el vehículo era conducido por la Sra. Ingrid Se-púlveda (señora Sepúlveda). El 16 de noviembre de 2010, la Junta de Confiscaciones del Departamento de Justicia envió una carta en la que notificó la referida confiscación al señor Sepúlveda Ruiz (dueño registral del vehículo), a la señora Sepúlveda (poseedora del vehículo al momento de la confiscación) y a la Cooperativa de Ahorro y Crédito de Yauco (CACY) (acreedor financiero).(3)
El 27 de diciembre de 2010, la CACY y la Cooperativa de Seguros Múltiples de Puerto Rico (CSMPR), asegura-*642dora principal del vehículo confiscado (en conjunto, los de-mandantes), presentaron una demanda de impugnación de confiscación en la que alegaron, entre otros asuntos, que la confiscación era “nula, ineficaz e ilegal [...] por no haberse notificado fehacientemente a todas las personas naturales o jurídicas con interés económico en el vehículo”.(4) Luego de varios trámites procesales, los demandantes presenta-ron una solicitud de sentencia sumaria. Según explicaron y documentaron, la carta de notificación enviada a la señora Sepúlveda fue devuelta por dirección insuficiente (insufficient address).(5) Esto porque el Estado notificó incorrecta-mente a su dirección física, aun cuando contaban con la dirección postal correcta en el expediente de confiscación.(6) Así las cosas, los demandantes argüyeron que el proceso de confiscación debía ser declarado nulo sumariamente, ya que no existía controversia de que el Estado falló en su obligación de notificar adecuadamente a una de las perso-nas que el Art. 13 de la Ley Núm. 119-2011 (34 LPRA see. 1724j) expresamente dispone que debe ser notificada.(7)
En respuesta a esta solicitud, el Estado reconoció que notificó incorrectamente a la señora Sepúlveda, pero argüyó que ello era inconsecuente por dos razones. Primero, porque la señora Sepúlveda conocía que el Estado le había confis-cado la propiedad. Segundo, porque los demandantes no ha-bían demostrado que ésta era la dueña del vehículo, de ma-nera que tuviese legitimación activa para presentar una demanda de impugnación de confiscación. Asimismo, el Es-*643tado expuso que los demandantes carecían de legitimación activa para plantear la falta de notificación a la poseedora del vehículo al momento de la confiscación. Finalmente, sos-tuvo que los demandantes no sufrieron daño alguno, ya que fueron notificados correctamente y pudieron presentar la demanda de impugnación de confiscación. (8)
Evaluados los planteamientos de las partes, el Tribunal de Primera Instancia dictó una Resolución en la cual de-claró “no ha lugar” la petición de dictamen sumario presen-tada por los demandantes.(9) En resumen, el foro primario expresó que a pesar de poseer legitimación activa para im-pugnar la confiscación, “la parte demandante no ha demos-trado derecho alguno que le faculte a invocar el plantea-miento de notificación defectuosa [...] ”.(10) Esto porque, según sostuvo el Tribunal, los demandantes fueron notifi-cados, presentaron la demanda dentro del término que dis-pone la ley y no asumieron la representación legal de la señora Sepúlveda.(11)
Posterior a esta denegatoria, el Tribunal de Primera Instancia celebró una vista evidenciaría para evaluar la defensa de tercero inocente previamente argumentada por los demandantes. No obstante, durante la vista, los de-mandantes se limitaron a reiterar su planteamiento sobre la nulidad de la confiscación debido al probado incumpli-miento del Estado de notificar a la poseedora del vehículo como requiere la legislación vigente. Sometido el caso, el foro primario emitió una Sentencia en la que declaró “no ha lugar” la demanda de impugnación de confiscación ins-tada por los demandantes. Según concluyó, éstos no logra-ron controvertir la legalidad de la confiscación, ya que úni-camente alegaron la nulidad del proceso confiscatorio *644basado en la falta de notificación a la poseedora del vehículo.(12)
Inconforme con este dictamen, los demandantes acudie-ron al Tribunal de Apelaciones donde alegaron, en esencia, los mismos planteamientos esbozados en el foro primario. El 11 de junio de 2014, el foro apelativo intermedio emitió una Sentencia en la que confirmó el dictamen del Tribunal de Primera Instancia.(13) Según sostuvo, los demandantes carecen de legitimación activa para presentar la alegación de notificación defectuosa ya que no asumieron la repre-sentación legal de la señora Sepúlveda ni comparecieron en su representación. Siendo así, el tribunal concluyó que éstos no lograron “presentar [un] argumento que impugne la legalidad de la confiscación del vehículo realizada por el Estado”.(14) Los demandantes solicitaron reconsideración de esta determinación, pero el Tribunal la denegó.(15)
En desacuerdo, los demandantes acudieron ante esta Curia mediante una petición de certiorari en la que alegaron, entre otros asuntos, que el Tribunal de Apelaciones erró al concluir que ellos no podían plantear la nulidad de la con-fiscación realizada por el Estado basado en la falta de noti-ficación a la poseedora del vehículo al momento de la ocupación. Expedido el caso, el Estado presentó su alegato en oposición. En éste consignó los mismos argumentos ale-gados ante los foros inferiores. Así las cosas, y con el bene-ficio de la comparecencia de ambas partes, procedemos a exponer el derecho aplicable a la controversia que nos ocupa.
II
La confiscación es el acto mediante el cual el Es-tado, representado en este caso por el Poder Ejecutivo, priva *645a una persona de su propiedad porque fue utilizada en vio-lación a algún estatuto confiscatorio, o porque es producto o resultado de una conducta prohibida por ley.(16) Actual-mente, en Puerto Rico este proceso se rige por la Ley Uni-forme de Confiscaciones de 2011, la cual establece un pro-ceso único al que deben adherirse las entidades del Gobierno de Puerto Rico con facultad para confiscar propiedad. (17)
Ante esta intervención del Estado con la propie-dad de los ciudadanos y el derecho constitucional que les asiste a no ser privados de sus bienes sin un debido proceso de ley,(18) la legislación vigente contiene una serie de dispo-siciones dirigidas a garantizar que aquellas personas con interés en la propiedad confiscada puedan impugnar en los tribunales el proceso de confiscación mediante una de-manda civil.(19) Como primer paso en esa dirección, la Ley Uniforme de Confiscaciones de 2011 establece, específica-mente, a quiénes el Estado tiene la obligación de notificar la confiscación realizada y la tasación de la propiedad. So-bre este particular, el Art. 13 de la ley dispone a quienes el director administrativo de la Junta de Confiscaciones del Departamento de Justicia tiene que notificar:

(a) A la persona que tuviere la posesión física del bien al momento de la ocupación.

(b) A aquéllas que por las circunstancias, información y cre-encia, el Director Administrativo considere como dueños de dicho bien.
*646(c) En los casos de vehículos de motor, se notificará, además, al dueño, según consta en el Registro de Vehículos del Departa-mento de Transportación y Obras Públicas y al acreedor condi-cional que a la fecha de la ocupación tenga su contrato inscrito.
(d) En los casos de bienes inmuebles se notificará, además, al dueño, según consta en el Registro de la Propiedad del mu-nicipio donde ubica el bien y a la institución hipotecaria que a la fecha de la ocupación aparezca en dicho Registro como acre-edor hipotecario del bien. (Énfasis suplido).(20)
Del citado artículo surge que en el caso particular de la confiscación de vehículos de motor, el Estado tiene que no-tificar a las cuatro personas siguientes: (1) al poseedor del vehículo al momento de la ocupación; (2) a aquéllos que el director administrativo considere como dueños; (3) al dueño del vehículo de motor según conste en el Registro de Vehículos del Departamento de Transportación y Obras Públicas, y (4) al acreedor condicional que a la fecha de la ocupación tenga su contrato inscrito. (21) Esta notificación se debe realizar mediante correo certificado a la dirección conocida, según consta en el expediente de confiscación, en un término jurisdiccional de treinta días siguientes a la fecha de la ocupación física del bien.(22)
Ahora bien, no todas estas personas a las que el Estado tiene la obligación de notificar están facultadas para presentar una demanda civil de impugnación de confiscación. Por el contrario, la facultad para la presenta-ción de este recurso está condicionada a que la persona no-tificada logre demostrar, además, que es “dueño” de la propiedad.(23) En otras palabras, la persona notificada tiene que evidenciar que posee “un interés propietario en la pro-*647piedad incautada”, según definido en la Ley Uniforme de Confiscaciones de 2011 y nuestra jurisprudencia.(24) A tales fines, la propia legislación establece que los tribunales pri-marios están obligados a celebrar una vista sobre legitima-ción activa dirigida a auscultar, precisamente, si la persona demandante “ejercía dominio y control sobre la propiedad en cuestión antes de los hechos que motivaron la confiscación”. (25) De no evidenciarse lo anterior, el tribunal tiene que ordenar la desestimación inmediata del pleito de impugnación. (26)
En reiteradas ocasiones, hemos establecido que el requisito estatutario de notificación tiene el objetivo de sal-vaguardar los derechos constitucionales de las partes con interés en la propiedad confiscada.(27) Cónsono con ello, he-mos resuelto que el deber del Estado de notificar a las per-sonas con interés, según definido en la legislación perti-nente, corresponde a un requisito básico del debido proceso de ley.(28) Ahora bien, ¿supone el incumplimiento del Es-tado con este requisito de notificación una falla que con-lleve la nulidad del proceso? Como veremos, de nuestra jurisprudencia surgen varios casos en los que hemos decre-tado la nulidad del proceso en todas aquellas instancias en que el Estado ha fallado en su deber de notificar a alguna de las personas con interés en la propiedad confiscada.
Así, hallamos, por ejemplo, el caso de Secretario de Justicia v. Tribunal Superior, 95 DPR 158 (1967), en el que el Estado notificó a las partes con interés en la propiedad in-cautada fuera del término establecido en la legislación de confiscaciones vigente al momento. En esa ocasión, no tan solo decretamos que el cumplimiento del término estable-cido en la ley para la notificación era obligatorio, sino que, *648además, concluimos que su incumplimiento acarreaba la nulidad del proceso.
Un año más tarde resolvimos Srio. de Justicia v. Tribunal Superior, 96 DPR 116 (1968), en la misma línea que el caso anterior. Curiosamente, en este caso, la carta de noti-ficación del dueño del vehículo de motor incautado fue de-vuelta al Estado porque se envió a una dirección incorrecta. Ante ese escenario, y a pesar de que la parte demandante fue notificada correctamente y de que el dueño no formaba parte del pleito ni había impugnado la confiscación, optamos por decretar la nulidad del proceso confiscatorio basado en la falta de notificación a este último. Igual resultado de nulidad alcanzamos en Vázquez Fontánez v. Tribunal Superior, 102 DPR 396 (1974), y en Colón Medina v. Srio. de Hacienda, 109 DPR 540 (1980), casos en los que reiteramos que la falta de notificación a alguna de las partes con interés en la propiedad confiscada conllevaba la nulidad del proceso.
Con este marco legal como norte, procedemos a evaluar y resolver los méritos de la controversia ante nuestra consideración.
III
En primer lugar, debemos enfatizar que en el presente caso no existe controversia sobre el hecho de que el Estado no notificó del proceso confiscatorio a la señora Sepúlveda, poseedora del vehículo de motor al momento de la confiscación. (29) Tampoco existe controversia sobre el hecho de que la señora Sepúlveda no forma parte en el caso ni presentó impugnación alguna ante nuestros foros primarios. Sin embargo, esta falta de notificación a la se-ñora Sepúlveda cobra pertinencia porque los demandantes y aquí peticionarios sustentan su demanda de impugna-*649ción de confiscación, precisamente, en que el Estado no no-tificó a la poseedora del vehículo, es decir, a una de las partes a la que la Ley Uniforme de Confiscaciones de 2011 ordena que se debe notificar.
Ante ello, ¿pueden los demandantes, quienes fueron notificados correctamente, reclamar la nulidad del pro-ceso confiscatorio basado en la falta de notificación a otra parte que, si bien la ley ordena que se le notifique, no forma parte en el pleito? De acuerdo con el Tribunal de Apelaciones, los demandantes no pueden reclamar la nu-lidad del proceso basado en ese argumento ya que éstos no asumieron la representación legal de la señora Sepul-veda ni comparecieron en su representación, por lo que no lograron presentar un argumento que impugnara la lega-lidad de la confiscación del vehículo que realizó el Estado. No tiene razón el foro recurrido.
Primeramente, la notificación de la confiscación es un requisito básico del debido proceso de ley que le permite a las partes con interés en la propiedad tomar conocimiento de la acción confíscatoria realizada por el Estado, de ma-nera que tengan la oportunidad de acceder a los remedios judiciales que la legislación vigente provee. Al respecto, no hay duda de que incluir en la Ley Uniforme de Confisca-ciones ese deber del Estado de notificar constituye un me-dio para concretizar ese derecho constitucional de un de-bido proceso de ley cuando se interviene con el interés propietario. Desde esa perspectiva, una violación a ese de-recho indiscutiblemente debe ser levantada por quien así lo sufre.
Ahora bien, nótese que ese deber de notificación por parte del Estado para salvaguardar el derecho a un debido proceso de ley no depende de su inclusión expresa en al-guna legislación. Esto porque en la medida que el Estado intervenga con el interés propietario de un ciudadano, la propia cláusula del debido proceso de ley impone al Estado un deber de notificarle a esa persona, independientemente *650de que alguna disposición estatutaria así lo disponga o no. Así las cosas, una vez la Asamblea Legislativa establece en la ley el deber del Estado de notificar —como, en efecto, ocurre en la Ley Uniforme de Confiscaciones de 2011—, tal requisito se convierte en una obligación que el Estado simple y sencillamente tiene que cumplir.
Por lo tanto, contrario a lo expuesto por el Tribunal de Apelaciones, el planteamiento de los demandantes en lo que respecta a la falta de notificación, no se trata de rei-vindicar el debido proceso de ley que le asiste a la posee-dora del vehículo. Por el contrario, se trata de plasmar un incumplimiento claro y patente del Estado con uno de los requisitos claves que la propia ley exige para la legalidad, al menos inicial, de la confiscación.
En ese sentido, el requisito de notificación im-puesto en la Ley Uniforme de Confiscaciones de 2011 no está atado a que la persona a ser notificada tenga algún interés en la propiedad ocupada. Al final del día, la ley no le brinda al Departamento de Justicia ese poder de evaluar quién tiene interés en la propiedad, de manera que deba ser notificado sobre la confiscación. Por el contrario, la ley es clara en cuanto a qué personas el Departamento de Jus-ticia debe notificar y eso en ninguna parte de la ley, está sujeto a una evaluación previa sobre si esas personas, desde la perspectiva del Ejecutivo, tienen o no interés en la propiedad. El Estado simple y sencillamente tiene que no-tificar a todas las personas que establece el citado Art. 13 de la Ley Uniforme de Confiscaciones de 2011, pues se trata de una obligación que establece la legislación y cuyo incumplimiento acarrea la nulidad del proceso. Esa nuli-dad puede ser traída ante la consideración del tribunal por cualquier parte con legitimación activa para presentar una demanda de impugnación de confiscación.
*651IV
Por los fundamentos expresados, revocamos la Senten-cia emitida por el Tribunal de Apelaciones, ordenamos la devolución de la propiedad confiscada y devolvemos el caso al Tribunal de Primera Instancia para el trámite corres-pondiente de forma compatible con lo aquí resuelto.

Se dictará sentencia de conformidad.

La Jueza Presidenta Oronoz Rodríguez y la Juez Aso-ciada Señora Rodríguez Rodríguez no intervinieron.

 Ley Núm. 119-2011, según enmendada, conocida como Ley Uniforme de Con-fiscaciones de 2011 (34 LPRA see. 1724 et seq.).


 En específico, a los Arts. 5.01, 6.04, 5.09 y 6,10 de la Ley Núm, 404-2000, según enmendada, conocida como Ley de Armas de Puerto Rico (25 LPRA sees. 458, 468c, 458h y 468i), y los Arts. 401 y 406 de la Ley Núm. 4 de 23 de junio de 1971, según enmendada, conocida como Ley de Sustancias Controladas de Puerto Rico (24 LPRA sees. 2401 y 2406). Véanse: Cartas de Notificación, Apéndice de la Petición de certiorari, págs. 207-208.


 Íd.


 Demanda, íd., pág. 115.


 Carta de notificación de 16 de noviembre de 2010 dirigida a la Sra. Ingrid Sepúlveda y acuse de recibo devuelto por correo postal por “insufficient address”, id., págs. 208-209.


 Este es un hecho estipulado por las partes, según surge de la Sentencia emitida por el Tribunal de Primera Instancia. Véase Sentencia, Apéndice de la Peti-ción de certiorari, pág. 95. Véanse, además: Recibo de entrada y salida e inventario de vehículo, Negociado de Investigaciones Especiales del Departamento de Justicia, 22 de octubre de 2010, id., pág. 210; Alegato del Estado Libre Asociado de Puerto Rico, pág. 4.


 Moción solicitando que se dicte sentencia sumaria por notificación tardía, Apéndice de la Petición de certiorari, págs. 198-206.


 Réplica en oposición a moción solicitando se dicte sentencia sumaria por notificación tardía, íd., pág. 220.


 Resolución, íd., págs. 245-250.


 Íd., pág. 250.


 Íd.


 Sentencia, Apéndice de la Petición de certiorari, págs, 94-98.


 Íd., pág. 29.


 Íd., pág. 36.


 Resolución, Apéndice de la Petición de certiorari, pág, 2.


 Véase Art. 9 de la Ley Núm. 119-2011 (34 LPRA sec. 1724Í). Véanse, además: Ford Motor v. E.L.A., 174 DPR 735, 741 (2008); Suárez v. E.L.A., 162 DPR 43 (2004); Del Toro Lugo v. E.L.A., 136 DPR 973, 980-981 (1994).


 Si bien la confiscación de la propiedad concerniente al presente caso se realizó en el 2010, la nueva Ley Uniforme de Confiscaciones de 2011 establece su vigencia inmediata y efecto retroactivo a “aquellos procedimientos que se hayan iniciado en virtud de los procedimientos de confiscación bajo la Ley Núm. 93 de 13 de julio de 188, según enmendada, conocida como ‘Ley Uniforme de Confiscaciones de 1988 [...] ”. Art. 28 de la Ley Núm. 119-2011 (34 LPRA sec. 1724w).


 Art. II, Sec. 7, Const. ELA, LPRA, Tbmo 1.


 Sobre este aspecto de “personas con interés” en la propiedad confiscada, véase la Ley Núm. 262-2012. Véase, además, Mapfre v. ELA, 188 DPR 517 (2013).


 Art. 13 de la Ley Núm. 119-2011 (34 LPRA sec. 1724j).


 Sobre este último punto de “acreedor condicional que a la fecha de la ocu-pación tenga su contrato inscrito” (34 LPRA sec. 1724j(c)), véase Reliable v. Depto. Justicia y ELA, 195 DPR 917 (2016).


 íd. Nótese que el propio Art. 13 de la Ley Núm. 119-2011 establece dos excepciones que impactan cuándo comienza el decurso de este término de treinta días para notificar a las personas indicadas en la ley.


 Art. 15 de la Ley Núm. 119-2011 (34 LPRA sec. 1724l).


 Íd. Véase, además, Mapfre v. ELA, supra.


 Art. 15 de la Ley Núm. 119-2011, supra.


 Íd.


 López v. Secretaria, 162 DPR 345, 352 (2004).


 First Bank v. E.L.A., 164 DPR 835, 853 (2005).


 Íd., esc. 6.